DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bader (US 10351293 B2) in view of Jean-Mary et al. (US 2017/0008261 A1; hereinafter Jean-Mary) and Kleinsmith (US 2009/0065389 A1).





Regarding claims 1-5, and 7-11, Bader teaches a container comprising a container comprising a cavity sized to hold a plurality of trash bags (Col 3 lines 36-59); the plurality of trash bags disposed within the cavity; and an open vent (17, 10a-b, or 9a-b; Examiner considers any opening to be able to vent the interior) extending through a first wall of the container to the cavity, wherein the open vent is comprises a void of material in the first wall (see Figures 2-6); said container comprising a rectangular shape formed by opposing end walls (26-28 and 31-33), two sidewalls (13 and 14) extending between the opposing end walls, a top wall (11) extending between the opposing end walls, and a bottom wall (12) extending between the opposing end walls; the first wall comprises one of the two sidewalls; and the top wall comprises a perforated opening configured to be opened to allow access to the cavity and the plurality of scented trash bags (Bader; Col 1 lines 50-65).  Examiner notes that containers are capable of numerous orientations and Examiner considers 11 to be the top of Bader’s container.  
Bader lacks teaching that the trash bags are scented; nor that the container comprises a decorative pattern.
Jean-Mary teaches a multi-layer thermoplastic film and bags with enhanced odor control wherein said bags can be scented (see Par. 0003).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify Bader’s roll of trash bags to be scented in order to have trash bags that mask unpleasant odors, as taught by Jean-Mary.
Kleinsmith teaches a consumer package having a viewing angle dependent appearance comprising various decorative patterns disposed on the exteriors of the box (see Figures 1-2).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to further modify Bader’s trash bag box to have decorative indicia on the exterior panels to make the container more attractive to consumers (Kleinsmith; Par. 0004-0007).  Moreover, Examiner notes that it would have been obvious to make the design on the container side be any number of shapes of decorative adornments representing pleasant fragrances (e.g. flowers, waterfalls, lush meadows, etc.) since such a modification would have involved a mere design choice that is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F. 2d 669,149 USPQ 47 (CCPA 1966).
Regarding claim 6, Bader, as modified above, teaches a container further comprising a perforated tab (Bader; 22 and 23) connected to the perforated opening, wherein the perforated tab is positioned in a same side wall of the container as the open vent and is configured to aid in opening the perforated opening.
5.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bader in view of Jean-Mary and Kleinsmith, as applied to claim 1 above, and further in view of Mehta (US 2019/0023448 A1).
	Regarding claim 12, Bader, as modified above, discloses the claimed invention except for a breathable material disposed over the vent.  Mehta teaches ventilation boards for containers comprising breathable linerboards over a corrugated medium that allow for ventilation (see Figures 1A-5).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to further modify Bader’s container blank to be made of the ventilation boards taught by Mehta, which would allow the scented fragrance of the trash bag rolls inside to disperse outside said container so that consumers would be able to sample the scent (Mehta; Par 0013).  Examiner considers the “escaping vapors” taught by Mehta to be equivalent to the trash bag fragrances taught by Jean-Mary.
Allowable Subject Matter
6.	Claims 13-17 and 21-23 are allowed.
Response to Arguments
7.	Applicant's arguments filed 07/06/2022 regarding Claim 1 have been fully considered but they are not persuasive.  Applicant argues that the combination fails to teach “an open vent… configured to allow a fragrance from the plurality of scented trash bags to pass through the container without opening the container, such that access to the cavity of the container is restricted when the perforated opening is unopened…”, as claimed.
-Examiner notes that these are all valid points, however, Claim 1 does not make a link between “the perforated opening” and the “open vent”.  Therefore, Bader still meets the requirements of Claim 1 as Bader’s handle openings will always allow fragrance to pass through (thus, essentially being vent openings); and Bader’s perforated top wall restricts access to trash bags inside so long as said perforated opening is “unopened”.  Examiner suggests amending Claim 1 similar to how independent claims 13 and 21 were amended to define more structure to the open vent obviating a handle opening interpretation.


Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982. The examiner can normally be reached 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734